DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-13, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the moving portion moves in response to a car door of the elevator car moving to an open position, which is not clearly described in the original disclosure. Paragraph 00035 describes a controller controlling the sill assembly based on the position of the car door. This could be construed as the actuating the sill plate while the door is still closed, not the claimed “moving to an open position.” Paragraph 00041 describes the elevator car door move into an open position and the sill after the car door starts to move to an open position, which is not described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP2000026732, any references to the specification refers to the English-translated document) in view of Takimoto (JP2013159420, any references to the specification refers to the English-translated document). Hiroshi discloses: 
Re claim 1, 
Re claim 11, an elevator car assembly, comprising: a cab (par [0002] line 1); at least one door (par [0002] line 2) that is moveable to open or close an opening into the cab; a sill (2) beneath the at least one door; a sill plate (14); at least one support arm (12) secured to the sill plate; a mounting bracket (3), the at least one support arm being supported on the mounting bracket to allow the at least one support arm to pivot relative to the mounting bracket (supported via 8 and pivots at 9); and at least one linear actuator (4) having a moving portion (5) that moves in a vertical direction to cause the at least one support arm to pivot relative to the mounting bracket to thereby cause the sill plate to pivot from a stored position at least partially beneath the sill to an actuated position where the sill plate is aligned with the sill (by inspection of the figures, as 5 is driven upward 12 would pivot at 9, which would bring 14 to an actuated position).
Hiroshi does not clearly disclose:
Re claims 1, 11, the moving portion moves in response to a car door of the elevator car moving to an open position.
Re claim 21, comprising a controller that determines a position of the at least one door and controls movement of the at least one linear actuator and the position of the sill plate based upon the determined position of the at least one door.
However, Takimoto teaches an elevator sill assembly (fig. 6):
Re claims 1, 11, the moving portion moves in response to a car door of the elevator car moving to an open position (par 0036 describes the member 44 being actuated when the car door 26 opens).
Re claim 21, comprising a controller (18) that determines a position of the at least one door and controls movement of the at least one linear actuator and the position of the sill plate 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to actuate in response to the car door opening, as taught by Takimoto, so that no actuation is required when the car is traveling pass or inactive at a landing during off-hours. This would reduce usage and extends the life of the mechanism. 

Claims 2, 3, 10, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP2000026732, any references to the specification refers to the English-translated document) in view of Takimoto (JP2013159420, any references to the specification refers to the English-translated document) and Moy et al. (US Pub No 2012/0164006 A1). Hiroshi as modified discloses the assembly (as cited above):
Re claims 2, 12, wherein the at least one support arm is secured to the sill plate near one end of the at least one support arm (Hiroshi fig. 2 shows left end of 12 is secured to 14).
Hiroshi as modified does not disclose:
Re claims 2, 12, an opposite end of the at least one support arm includes a surface configured as a pinion; and the moving portion of the at least one linear actuator is configured as a rack that cooperates with the pinion to cause the at least one support arm to pivot as the rack moves relative to the mounting bracket.
Re claims 3, 13, wherein movement of the rack in a first direction causes movement of the sill plate into the actuated position; and movement of the rack in a second direction causes movement of the sill plate into the stored position.
Re claims 10, 20, wherein the linear actuator comprises a bi-stable solenoid.
However, Moy teaches an actuating assembly (fig. 8) comprising:
Re claims 2, 12, an opposite end (right end of 64 in fig. 8) of the at least one support arm (64) includes a surface configured as a pinion (68); and the moving portion (59) of the at least one linear actuator is configured as a rack (58) that cooperates with the pinion to cause the at least one support arm to pivot as the rack moves relative to the mounting bracket (transition between figs. 8-9).
Re claims 3, 13, wherein movement of the rack in a first direction causes movement of the sill plate into the actuated position; and movement of the rack in a second direction causes movement of the sill plate into the stored position (transitions between fig. 8-9 show movement of the rack in opposing directions would pivot the support arm in opposing directions; when taught to Hiroshi, the opposing movement of the support arm would put the sill plate either in the actuated position or stored position).
Re claims 10, 20, wherein the linear actuator comprises a bi-stable solenoid (Hiroshi describes 4 as having a motor and Moy abstract describes the actuator as bi-stable; Examiner takes Official Notice that a solenoid-type linear motor are known in the art).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a rack-and-pinion assembly, as taught by Moy, to provide an alternative means for pivoting a support arm to an actuating position. This type of assembly would ensure accurate positioning of the support arm and reduce any slippages.
Regarding claim 10, Examiner takes Official Notice that solenoid linear motors are known in the art as an effective means for moving a piston linearly between two positions. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an actuator that is bi-stable, as taught by Moy, since any positions between the actuated or stored position would not serve any purpose and may be detrimental to the elevator system. As such, the bi-stable solenoid would hold the support arm in either positions. 

Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. Applicant argues Hiroshi and Moy do not teach the new limitation in the claims. However, the new Takimoto reference teaches this feature. Please see the Rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3619